Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 3/30/2021 has been entered.

DETAILED ACTION
Claims have been renumbered as shown below:

Claim 1 is not renumbered
Claims 5 - 11 have been renumbered as claims 2 - 8 respectively
Claims 15 - 20 have been renumbered as claims 9 - 14 respectively


Response to Amendment
Applicant’s amendment filed 3/30/2021 has been fully considered and as a result claims 1, 5 - 11, 15 - 20 are now allowed.


Reasons for Allowance
As per the discussions held in the Interview on 2/23/2021(EXIN 3/1/2021), Applicant amended the claims to include Feature C (discussed in the Interview) in the independent claims. The prior art of record, including JP 2009-77310 and Kilian fail to teach or suggest:
“the cable-shaped antenna is helically wound around a conveyance path including the conveyor belt, and the cable-shaped antenna extends above the article and below the conveyor platform in a direction perpendicular or substantially perpendicular to the conveying direction of the article”
as recited in the independent claims 

Claims 1, 5 - 11, 15 - 20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADOLF DSOUZA/Primary Examiner, Art Unit 2632